United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                          Charles R. Fulbruge III
                            No. 05-40937                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CYPRIANO GONZALES-MARTINEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:04-CR-708-2
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Cypriano Gonzales-Martinez

(Gonzales) has moved for leave to withdraw from representation

and has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Gonzales has filed several responses.       Our

independent review of the record, counsel’s brief, and Gonzales’s

responses shows that there are no nonfrivolous issues for appeal.

Although Gonzales argues in his responses that his counsel was

ineffective for various reasons, the record is insufficiently

developed to allow consideration of these claims on direct


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40937
                                 -2-

appeal.   See United States v. Higdon, 832 F.2d 312, 313-14 (5th

Cir. 1987).

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    All other outstanding motions are DENIED.

See 5TH CIR. R. 42.2.